Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in schedule “A,” attached hereto, upon a stipulation on the basis of which I find foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the items involved, and that such value, in each instance, is the appraised unit value, less 2 per centum, plus cost of packing, as indicated by the appraiser.
Judgment will issue accordingly.